            Case 1:19-cv-00026-WBS Document 11 Filed 03/13/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO


     JAMES L. DAYE,
                                                            Case No. 1:19-cv-00026
                           Plaintiff,

              v.                                           SCHEDULING ORDER
                                                           TRACK: (Standard)
     NAMPA SCHOOL DISTRICT NO. 131,

                           Defendant.




        In accordance with the agreements reached in the telephone scheduling conference

held between counsel and the Court on March 13, 2019, and to further the just, speedy,

and inexpensive determination of this matter,

        NOW THEREFORE IT IS HEREBY ORDERED that the following recitation

of deadlines and procedures will govern this litigation:

1.      Dispositive Motion Deadline: All dispositive motions, including motions for

        punitive damages, must be filed by December 9, 2019.1




        1
           It is this Court's policy to accept only one (1) motion to dismiss and one summary judgment
motion per party. If it appears, due to the complexity or numerosity of issues presented, that counsel is
unable to address all issues within the twenty-page (20) limit for briefs, Dist. Idaho Loc. R. 7.1(b)(1), then
it is appropriate to file a motion for permission to file an overlength brief, rather than filing separate
motions for each issue. The Court prefers reviewing one over-length brief in support, one over-length
brief in response, and one 10-page reply brief, if any, rather than the panoply of briefs that are generated
when multiple motions are filed.

(Continued)

CASE MANAGEMENT ORDER - 1
            Case 1:19-cv-00026-WBS Document 11 Filed 03/13/19 Page 2 of 5



2.      Amendment of Pleadings and Joinder of Parties: Motions to amend pleadings and

        join parties, except for allegations of punitive damages, must be filed on or before

        June 12, 2019. This deadline will only be extended for good cause shown.2

3.      Alternative Dispute Resolution: The parties have chosen to participate in a

        judicially supervised settlement conference. ADR must be held by November

        10, 2019. Within seven (7) days of this Order, the parties are directed to contact

        Emily Donnellan, the ADR Administrator, at adr@id.uscourts.gov, so that she

        may assign a settlement conference judge and schedule a date for the settlement

        conference. Please ensure that all emails directed to adr@id.uscourts.gov contain

        the case number and title in the email subject line.

4.      Discovery Plan: All discovery must be in accordance with the Federal Rules of

        Civil Procedure, the Local Rules for the District of Idaho, and the parties’ joint

        discovery plan which is incorporated herein by reference.

5.      Clawback: Pursuant to Fed. R. Evid. 502(d), and Section VIII of the parties’

        stipulated discovery plan, it is hereby ORDERED that production of a privileged

        or work-product-protected document, whether inadvertent or otherwise, is not a

        waiver of privilege or work-product protection in this case or in any other federal

        or state proceeding.




        2
         The Ninth Circuit has held that motions to amend filed after the Scheduling Order deadline are
governed, not by the liberal provisions of Fed. R. Civ. P. 15(a), but instead, by the more restrictive
provisions of Fed. R. Civ. P. 16(b) requiring a showing of “good cause.” Johnson v. Mammoth
Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).

CASE MANAGEMENT ORDER - 2
          Case 1:19-cv-00026-WBS Document 11 Filed 03/13/19 Page 3 of 5



6.   Completion of Fact Discovery: All fact discovery must be completed by

     November 19, 2019. This is a deadline for the completion of all fact discovery; it

     is not a deadline for discovery requests. Discovery requests must be made far

     enough in advance of this deadline to allow completion of the discovery by the

     deadline date.

7.   Disclosure of Experts:

     a.       The Plaintiff must disclose the experts intended to be called at trial on or

              before September 20, 2019.

     b.       The Defendant must disclose the experts intended to be called at trial on or

              before October 21, 2019.

     c.       Plaintiff’s rebuttal experts must be identified on or before November 4,

              2019.

     d.       ALL discovery relevant to experts must be completed by: November 29,

              2019.

8.   Scheduling of Trial and Pretrial Conference. Plaintiff’s counsel must contact

     courtroom deputy Jamie Bracke within one week following the entry of a

     decision on all pending dispositive motions to make arrangements for a telephonic

     trial setting conference with the Court to set pre-trial and trial deadlines. If no

     dispositive motion is filed, Plaintiff’s counsel must immediately contact the

     courtroom deputy within one week of the dispositive motion filing deadline to set

     a telephonic trial setting conference.



CASE MANAGEMENT ORDER - 3
           Case 1:19-cv-00026-WBS Document 11 Filed 03/13/19 Page 4 of 5



9.    Law Clerk: The law clerk assigned to this case is Kyle Cole, and may be reached

      at (208) 334-9363.

10.   Discovery Disputes:

            a. The I will not refer this case to a magistrate judge for resolution of

               discovery disputes and non-dispositive motions. I will keep these motions

               on my own docket.

            b. The parties will strictly comply with the meet and confer requirements of

               Local Rule 37.1 prior to filing any discovery motions.

      c.       Prior to filing any discovery motions, counsel must certify, not only that

               they have complied with Local Rule 37.1, but that they have complied with

               the Judge’s discovery dispute procedures.

            d. In addition, I will not entertain any written discovery motions until the

               Court has been provided with an opportunity to informally mediate the

               parties’ dispute. To facilitate that mediation, the attorneys will first contact

               Kyle Cole, the law clerk assigned to this case, and shall provide him with a

               brief written summary of the dispute and the parties’ respective positions.

               Mr. Cole may be able to offer suggestions that will resolve the dispute

               without the need of my involvement. If necessary, an off-the-record

               telephonic conference with me will then be scheduled as soon as possible. I

               will seek to resolve the dispute during that conference and may enter

               appropriate orders on the basis of the conference. I will only authorize the



CASE MANAGEMENT ORDER - 4
           Case 1:19-cv-00026-WBS Document 11 Filed 03/13/19 Page 5 of 5



               filing of a discovery motion and written briefing if we are unable to resolve

               the dispute during the conference.

      e.       Prior to filing any discovery motions, counsel must certify, not only that

               they have complied with Local Rule 37.1, but that they have complied with

               the foregoing procedures.

11.   The Court will conduct telephonic status conferences with the parties. The Court

      will set those status conferences in a separate notice.

12.   Calendaring Clerk: Scheduling matters and calendar issues may be directed to

      Jamie Bracke, who may be reached at (208) 334-9021. If reassigned, consult

      Judges’ web page for staff directory.

13.   Docketing Clerk: If you have a docketing question, please contact a docket clerk3

      at (208) 334-1361.



                                                     DATED: March 13, 2019


                                                     _________________________
                                                     B. Lynn Winmill
                                                     United States District Judge




      3
       The Clerk’s office staff directory may be found on the Court’s webpage:
      http://id.uscourts.gov/district/attorneys/DocketingCourtroom_Dep.cfm



CASE MANAGEMENT ORDER - 5
